Case 18-10161-amc        Doc 69   Filed 12/11/18 Entered 12/11/18 08:42:06         Desc Main
                                  Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                            : CHAPTER 13
         NICHOLAS C. COSMO                        :
              Debtor                              : BANKRUPTCY NO. 18-10161AMC

                                         PRAECIPE


       Kindly relist the above captioned Chapter 13 Bankruptcy Case for a confirmation hearing
to January 22, 2019 at 10:00 a.m.

                     `                            Respectfully submitted,


                                                  /s/ William C. Miller
Date: December 11, 2018                           ______________________________
                                                  William C. Miller, Esquire
                                                  Chapter 13 Standing Trustee
